Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 1 of 139 Page ID #:956


                                                                               FILED
                                                                     CLERK, U.S. DISTRICT COURT


                                                                        07/17/2020

                                                                              DM
                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                     BY: ___________________ DEPUTY




                                              SA
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 2 of 139 Page ID #:957
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 3 of 139 Page ID #:958
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 4 of 139 Page ID #:959
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 5 of 139 Page ID #:960
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 6 of 139 Page ID #:961
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 7 of 139 Page ID #:962
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 8 of 139 Page ID #:963
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 9 of 139 Page ID #:964
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 10 of 139 Page ID #:965
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 11 of 139 Page ID #:966
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 12 of 139 Page ID #:967
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 13 of 139 Page ID #:968
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 14 of 139 Page ID #:969
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 15 of 139 Page ID #:970
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 16 of 139 Page ID #:971
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 17 of 139 Page ID #:972
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 18 of 139 Page ID #:973
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 19 of 139 Page ID #:974
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 20 of 139 Page ID #:975
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 21 of 139 Page ID #:976
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 22 of 139 Page ID #:977
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 23 of 139 Page ID #:978
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 24 of 139 Page ID #:979
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 25 of 139 Page ID #:980
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 26 of 139 Page ID #:981
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 27 of 139 Page ID #:982
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 28 of 139 Page ID #:983
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 29 of 139 Page ID #:984
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 30 of 139 Page ID #:985
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 31 of 139 Page ID #:986
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 32 of 139 Page ID #:987
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 33 of 139 Page ID #:988
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 34 of 139 Page ID #:989
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 35 of 139 Page ID #:990
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 36 of 139 Page ID #:991
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 37 of 139 Page ID #:992
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 38 of 139 Page ID #:993
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 39 of 139 Page ID #:994
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 40 of 139 Page ID #:995
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 41 of 139 Page ID #:996
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 42 of 139 Page ID #:997
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 43 of 139 Page ID #:998
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 44 of 139 Page ID #:999
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 45 of 139 Page ID #:1000
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 46 of 139 Page ID #:1001
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 47 of 139 Page ID #:1002
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 48 of 139 Page ID #:1003
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 49 of 139 Page ID #:1004
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 50 of 139 Page ID #:1005
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 51 of 139 Page ID #:1006
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 52 of 139 Page ID #:1007
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 53 of 139 Page ID #:1008
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 54 of 139 Page ID #:1009
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 55 of 139 Page ID #:1010
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 56 of 139 Page ID #:1011
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 57 of 139 Page ID #:1012
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 58 of 139 Page ID #:1013
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 59 of 139 Page ID #:1014
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 60 of 139 Page ID #:1015
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 61 of 139 Page ID #:1016
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 62 of 139 Page ID #:1017
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 63 of 139 Page ID #:1018
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 64 of 139 Page ID #:1019
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 65 of 139 Page ID #:1020
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 66 of 139 Page ID #:1021
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 67 of 139 Page ID #:1022
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 68 of 139 Page ID #:1023
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 69 of 139 Page ID #:1024
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 70 of 139 Page ID #:1025
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 71 of 139 Page ID #:1026
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 72 of 139 Page ID #:1027
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 73 of 139 Page ID #:1028
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 74 of 139 Page ID #:1029
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 75 of 139 Page ID #:1030
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 76 of 139 Page ID #:1031
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 77 of 139 Page ID #:1032
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 78 of 139 Page ID #:1033
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 79 of 139 Page ID #:1034
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 80 of 139 Page ID #:1035
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 81 of 139 Page ID #:1036
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 82 of 139 Page ID #:1037
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 83 of 139 Page ID #:1038
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 84 of 139 Page ID #:1039
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 85 of 139 Page ID #:1040
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 86 of 139 Page ID #:1041
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 87 of 139 Page ID #:1042
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 88 of 139 Page ID #:1043
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 89 of 139 Page ID #:1044
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 90 of 139 Page ID #:1045
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 91 of 139 Page ID #:1046
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 92 of 139 Page ID #:1047
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 93 of 139 Page ID #:1048
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 94 of 139 Page ID #:1049
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 95 of 139 Page ID #:1050
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 96 of 139 Page ID #:1051
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 97 of 139 Page ID #:1052
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 98 of 139 Page ID #:1053
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 99 of 139 Page ID #:1054
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 100 of 139 Page ID #:1055
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 101 of 139 Page ID #:1056
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 102 of 139 Page ID #:1057
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 103 of 139 Page ID #:1058
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 104 of 139 Page ID #:1059
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 105 of 139 Page ID #:1060
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 106 of 139 Page ID #:1061
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 107 of 139 Page ID #:1062
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 108 of 139 Page ID #:1063
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 109 of 139 Page ID #:1064
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 110 of 139 Page ID #:1065
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 111 of 139 Page ID #:1066
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 112 of 139 Page ID #:1067
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 113 of 139 Page ID #:1068
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 114 of 139 Page ID #:1069
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 115 of 139 Page ID #:1070
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 116 of 139 Page ID #:1071
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 117 of 139 Page ID #:1072
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 118 of 139 Page ID #:1073
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 119 of 139 Page ID #:1074
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 120 of 139 Page ID #:1075
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 121 of 139 Page ID #:1076
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 122 of 139 Page ID #:1077
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 123 of 139 Page ID #:1078
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 124 of 139 Page ID #:1079
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 125 of 139 Page ID #:1080
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 126 of 139 Page ID #:1081
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 127 of 139 Page ID #:1082
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 128 of 139 Page ID #:1083
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 129 of 139 Page ID #:1084
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 130 of 139 Page ID #:1085
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 131 of 139 Page ID #:1086
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 132 of 139 Page ID #:1087
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 133 of 139 Page ID #:1088
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 134 of 139 Page ID #:1089
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 135 of 139 Page ID #:1090
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 136 of 139 Page ID #:1091
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 137 of 139 Page ID #:1092
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 138 of 139 Page ID #:1093
Case 8:19-cr-00117-JAK Document 157 Filed 07/17/20 Page 139 of 139 Page ID #:1094
